                                  UNITED
                 Case 2:17-cv-01150-DSC   STATES DISTRICT
                                         Document           COURT Page 1 of 2
                                                  38 Filed 01/03/19
                                WESTERN DISTRICT OF PENNSYLVANIA
                                       PITTSBURGH DIVISION

                                                         §
TIM PHILLIPS,                                            §
Individually and on behalf                               §
of all others similarly situated,                        §
                                                         § Civil Action No. 2:17-cv-1150
                           Plaintiff,                    §
                                                         §
v.                                                       § Judge Davis S. Cercone
                                                         §
RICE ENERGY, INC.                                        §
                                                         §
                           Defendant.                    §
                                                         §

                               ORDER APPROVING SETTLEMENT

            AND NOW, this 3rd day of January, 2019, upon due consideration of the parties' Joint

     Motion for Approval of Settlement, it is ORDERED that [33] the motion be, and the same hereby

     is, granted and the following findings and rulings are entered:

            1.       This Court hereby accepts and approves the proposed Settlement and finds that the

                     proposed Settlement submitted by the parties is a fair and reasonable settlement of

                     a bona fide dispute over the provisions of the Fair Labor Standards Act and other

                     claims;

            2.       The Court finds that the attorney fee and cost request by Plaintiffs’ Counsel is

                     reasonable and grants the same pursuant to 29 U.S.C. § 216(b); and

            3.       The above case and all claims asserted in this case by all Plaintiffs and Opt-in

                     Plaintiffs are hereby DISMISSED WITH PREJUDICE; each party to bear his/its

                     own attorneys’ fees and costs except as otherwise provide by the Settlement.

            4.       All pending deadlines are stricken as moot. Jurisdiction is retained to enforce the

                     parties’ Settlement.



                                                     s/David Stewart Cercone
                                                     David Stewart Cercone
                                                     Senior United States District Judge
             Case 2:17-cv-01150-DSC Document 38 Filed 01/03/19 Page 2 of 2
cc:   Robert E. DeRose, II, Esquire
      William Clifton Alexander, Esquire
      Christian Antkowiak, Esquire
      Jamie S. Tuite, Esquire
      Curtis Schaffner, Esquire

      (Via CM/ECF Electronic Mail)

                                          1
